Citation Nr: 1636923	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder with mixed depression and anxiety.

2.  Entitlement to compensation under 38 U.S.C. 1151 for chronic right knee pain.

3.  Entitlement to service connection for fibromyalgia, claimed as joint pain involving the shoulders, knees and hands.

4.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1977 to April 1980 and from January 1991 to July 1991, with service in the Southwest Asia Theater from February 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003, June 2013 and December 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran presented sworn testimony at a hearing before the undersigned in May 2016.  A transcript of that hearing is of record. 

The Veteran's claim of entitlement to service connection for anxiety, depression and posttraumatic stress disorder (PTSD) has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran previously submitted a claim of entitlement to service connection for joint pain, which was denied in a September 2003 rating decision.  In April 2004, the Veteran submitted a timely Notice of Disagreement challenging the denial of this claim and a Statement of the Case was issued in March 2005.  The Veteran submitted a Substantive Appeal in May 2005, noting that he wanted to appeal all of the issues listed on the Statement of the Case.  In the same document, the Veteran also stated that he "applied for non-service and not service connected disability."  Although this statement created an ambiguity, the RO did not seek clarification from the Veteran as to whether he desired to continue with his appeal.  The RO administratively closed the Veteran's appeal, but did not notify him of this action until September 2005.  

Although the Veteran did not respond to the RO notification that his appeal had been administratively closed, the Board finds that the Veteran's appeal was perfected by the May 2005 Substantive Appeal.  As noted by the Court of Appeals for Veterans Claims, when faced with an ambiguity in a Substantive Appeal, "the veteran-friendly process requires VA at the RO or Board to seek clarification and communicate with the appellant as to any perceived concern about how the appellant has filled out the Form 9."  Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).  This was not accomplished.  Thus, reading the Veteran's Substantive Appeal in the light most favorable to him, the Board finds that his appeal with regard to the issue of service connection for joint pain in shoulders, knees and hands, including as due to an undiagnosed illness, was perfected.  In light of this finding, the issue on appeal has been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for fibromyalgia/joint pain and entitlement to non-service connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's adjustment disorder with mixed depression and anxiety had its onset in service.

2.  In May 2016, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claim of entitlement compensation under 38 U.S.C. 1151 for chronic right knee pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an adjustment disorder with mixed depression and anxiety have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015). 

2.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of entitlement to compensation under 38 U.S.C. 1151 for chronic right knee pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Psychiatric Disorder

The Board finds that service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder with mixed depression and anxiety, is warranted.  During the appeal period, the Veteran was diagnosed with adjustment disorder with mixed depression and anxiety by the February 2012 VA examiner.  In an addendum opinion, the VA examiner stated that during his interview and examination, the Veteran reported that his depression and anxiety had their onset during his service in the Persian Gulf.  The examiner noted that the Veteran experienced the aftermath of Scud missile attacks, seeing multiple dead bodies.  The Veteran's service records confirm that he served in the Persian Gulf in an area where Scud missile attacks were known to have occurred.  Additionally, the Veteran is competent to report that his anxiety and depression symptoms had their onset during service, and the Board finds his reports credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that there are some inconsistent reports of record concerning the Veteran's experiences during service, but affords all reasonable doubt on this issue in favor of the Veteran.  38 U.S.C.A. § 5107(b).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303.  

The Board notes that a June 2013 VA examiner opined that the Veteran's adjustment disorder was due to his non-service connected medical conditions based, in part, on his earlier reports that his time in the Persian Gulf was "uneventful."  However, the Board notes that the June 2013 VA examiner's opinion was provided without the examiner having interviewed the Veteran.  Although the lack of an in-person interview does not render the opinion inadequate, the Board finds that it renders this opinion less probative than that provided by the  February 2012 VA examiner.  

During the May 2016 hearing, the Veteran has stated that a grant of service connection for any psychiatric disorder (regardless of the diagnosis) would satisfy his appeal.  See May 2016 Hearing Tr. at 6.  Thus, the Board need not address whether service connection for any other diagnosed psychiatric disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Withdrawn Claim

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the May 2016 hearing before the Board, the Veteran withdrew his appeal in connection with claim of entitlement compensation under 38 U.S.C. 1151 for chronic right knee pain.  See May 2016 Hearing Tr. at 12.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.



ORDER

Service connection for an adjustment disorder with mixed depression and anxiety is granted.

The appellate claim of entitlement to compensation under 38 U.S.C. 1151 for chronic right knee pain is dismissed.


REMAND

The Veteran seeks service connection for a disorder resulting in joint pains to his shoulders, knees and hands, which he believes may be fibromyalgia.  He asserts that this condition is due to his service in the Persian Gulf.  The Veteran was provided with a Gulf War VA examination in January 2012; however, this examination did not address his complaints of joint pain affecting his shoulders, knees and hands.  As such, the Board finds that a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, there is evidence in the claims file showing that the Veteran has been in receipt of Social Security disability benefits and that attempts to obtain these records were made; however, the records were not associated with the claims file nor has it been determined that they are unavailable.  As such, these records should be obtained on remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

In light of the Board's grant of service connection for adjustment disorder with anxiety and depression, on remand, the RO must assign an evaluation for this disability.  Impairment due to this service-connected disability should be considered in determining the Veteran's entitlement to a permanent and total rating for VA disability pension benefits.  See Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).  The Board would also emphasize, however, that where a veteran is entitled to both compensation and pension, only the greater benefit will be awarded, unless the veteran specifically elects the lesser benefit.  See 38 C.F.R. § 3.151 (a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service joint pain and related symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his disorder resulting in joint pains involving the shoulders, knees and hands, to include fibromyalgia.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the joint pain symptoms identified by the Veteran are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability, to include adjustment disorder with mixed depression and anxiety?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability, to include adjustment disorder with mixed depression and anxiety?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.


	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


